Citation Nr: 0336255	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed left inguinal 
hernia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1954.  

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  



REMAND

In a Statement in Support of Claim dated in November 2001, 
the veteran indicated that, while stationed at Donaldson Air 
Force Base, South Carolina, he was injured in a football game 
and was admitted to the hospital there and treated for an 
inguinal hernia.  The veteran further indicated that he was 
told to wait until his injury healed before having surgery.  

In the same statement, the veteran indicated that he 
subsequently sought treatment for his hernia at the infirmary 
at Altus Air Force Base, Oklahoma, where he was transferred 
in 1952, because of ongoing pain.  

From a preliminary review of the claims file, the Board notes 
that there are no records from Altus Air Force Base in the 
veteran's service medical records.  Furthermore, service 
medical records dated in September 1952 show that the veteran 
was treated for a tender left inguinal adenopathy, diagnosed 
as a lymphogranuloma, which resolved with oral medication.  
There was no diagnosis or treatment of a left inguinal 
hernia.  

Accordingly, the RO must request and obtain the veteran's 
complete service medical records in order to fairly determine 
his service connection claim.  

The veteran also indicated that he continued to have pain 
from his hernia after he was discharged in 1954, so he sought 
treatment at the VA hospital in Birmingham, Alabama, where he 
states he was hospitalized for a week for hernia surgery.  

In a letter from the Birmingham VA Medical Center (VAMC) to 
the RO, dated in February 2002, the VAMC advised that they 
had no medical records for the veteran; however, the Board 
notes that the RO requested outpatient records, which 
presumably might not contain the records of the veteran's 
claimed inpatient stay.  

Based on the foregoing, the Board finds that further 
development of the record is warranted to obtain all relevant 
medical records as indicated by the veteran in his original 
claim and in his Statement in Support of Claim dated in 
November 2001.  
 
The private medical records in the claims file dating from 
1965 to 2001, from Steven Hamberis, M.D., and Levi Kirkland, 
M.D., do not show any diagnosis or treatment of a left 
inguinal hernia or residuals from a left inguinal hernia.  

Notwithstanding the lack of a diagnosis of a left hernia from 
the aforementioned private physicians, the RO should notify 
the veteran that he should submit any other competent medical 
evidence, such as reports or statements from his private 
physicians, which concerns the nature and etiology of his 
claimed left inguinal hernia.  

On remand, the RO should also obtain any recent treatment 
records, in regard to the veteran's claimed left inguinal 
hernia.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

The Board notes the existing ambiguity in the claim file 
between the service medical records, which show that the 
veteran was treated for a left inguinal lymphogranuloma in 
September 1952, and what the veteran reports, which is that 
he was told he had a left inguinal hernia, that he sought 
ongoing treatment for pain related to his hernia prior to and 
after his discharge, and that he consistently recalls having 
had surgery for a left inguinal hernia in 1954.  

In this regard, the Board also notes that the veteran was not 
afforded a VA examination to determine the nature and the 
etiology of any residuals of the claimed left inguinal 
hernia, and the relationship, if any, to the documented left 
inguinal lymphogranuloma in September 1952.  

As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claim 
of service connection for a claimed left inguinal hernia, and 
as the medical evidence of record does not contain sufficient 
medical evidence to decide the service connection issue, the 
RO should arrange for the veteran to undergo a VA 
examination.  See the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A § 5103A (West Supp. 2002), codified at 38 C.F.R. 
§ 3.159 (2003) and its implementing regulations published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).   

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

A review of the record on appeal shows that, in a February 
2002 letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO by April 16, 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should contact the National 
Personnel Records Center, or appropriate 
agency, and request all service medical 
records of the veteran not already on 
file, including medical records from 
Altus Air Force Base infirmary from 1952 
through 1954.  

3.  Further, the RO should take 
appropriate steps to contact the veteran 
in order to provide him another 
opportunity to submit any additional 
medical evidence or information and 
further argument to support his claim of 
service connection.  He should be 
requested to identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a left 
inguinal hernia including any health care 
providers not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
and any recent treatment records from 
providers already identified in the 
record, which have not been previously 
secured, to include inpatient records 
from the Birmingham VAMC dated in 1954.  

4.  The RO should then arrange for the 
veteran to undergo a VA examination to 
ascertain the nature and likely etiology 
of any left inguinal hernia.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should identify any physical evidence of 
prior surgery on the veteran in the left 
inguinal area, and describe any current 
residuals therefrom, if any.  The 
examiner should also comment on whether 
there are any residuals of the left 
inguinal lymphogranuloma documented in 
service in September 1952, and if so 
whether they are related to the veteran's 
claimed left inguinal hernia in service.  
Complete rationale for all opinions 
expressed should be provided.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for a left inguinal 
hernia.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




